—Determination of respondent Police Commissioner dated November 13, 1996, dismissing petitioner from his position as a New York City police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [George Daniels, J.], entered on or about June 12, 1997), dismissed, without costs.
Respondents’ determination that petitioner engaged in conduct prejudicial to the Police Department and provided false testimony at a departmental interview is supported by substantial evidence (see, Matter of Berenhaus v Ward, 70 NY2d 436), including testimony by Internal Affairs Bureau officers that petitioner utilized various improper tactics to enable his uncle to monopolize the corner where he operated his food cart, and a videotape of relevant events occurring on January 23 and 24, 1996, contradicting petitioner’s testimony at a departmental interview. Petitioner’s retraction of that testimony was properly rejected, coming as it did only after petitioner realized that his interviewer knew he was testifying falsely.
Testimony by an Internal Affairs officer respecting allegations of attempted bribery made against petitioner by an unlicensed vendor, although hearsay, was not precluded at petitioner’s administrative hearing (see, Matter of LaFemina v Brown, 194 AD2d 405).
Finally, the penalty of dismissal is not so disproportionate to the offenses that petitioner was found to have committed as to be shocking to our sense of fairness (see, Trotta v Ward, 77 NY2d 827). Concur — Sullivan, J. P., Ellerin, Rubin, Williams and Andrias, JJ.